Case 1:19-cv-00529 ECF No. 1-2 filed 07/02/19 PageID.57 Page 1 of 4




                        EXHIBIT 2
6/25/2019                                                  Services
                      Case 1:19-cv-00529 ECF No. 1-2 filed 07/02/19 PageID.58 Page 2 of 4




                                                Investment & Merchant Banking

                                   Search ...




                                    (https://www.linkedin.com/company/tillerman-&-co-?
                                                   trk=biz-companies-cym)




                               Services
                               Tillerman & Co. is a boutique firm that specializes in working
                               with closely held middle-market companies and family-
                               owned businesses, primarily in the Midwest. Our typical
                               transactions are between $3 million and $75 million, and we
                               tend to focus on the industries we know best: manufacturing,
                               distribution, agribusiness, energy, business services and
                               consumer products. We have considerable experience
                               advising and operating privately held and family-owned
                               companies. Our principals have advised on hundreds of
                               successful transactions. We have also done many of our own
                               deals over the years as business owners, corporate
                               executives and merchant bankers. Our services include:

                                    M&A advisory - We provide middle-market and small
                                    business buyers and sellers with a comprehensive range
                                    of services related to mergers, acquisitions, buyouts and
                                    other growth transactions. We provide research, strategy
                                    and expert counsel in all aspects of merger and
                                    acquisition transactions including:


                                        M&A strategy
                                        Valuation
                                        Targeting buyers/sellers
                                        Negotiating
                                        Deal structure advisory
https://tillermanco.com/services
                                        Transaction financing                                   1/3
6/25/2019                        Due diligence
                      Case 1:19-cv-00529                    Services
                                          ECF No. 1-2 filed 07/02/19 PageID.59 Page 3 of 4
                                       Closing process
                                       Transaction communications
                                       Post-merger support


                                    Capital sourcing - We help clients source capital for
                                    growth, recapitalization and transactions. Over the years,
                                    we’ve built solid relationships with regional banks, private
                                    equity funds, individual investors, VCs, broker-dealers
                                    and mezzanine investors that have funded transactions
                                    for our clients and our own ventures. We will work with
                                    you to find the right capital source and negotiate the right
                                    terms to fit the needs of your family-owned or middle-
                                    market business.

                                    Merchant banking services - Tillerman & Co. will
                                    selectively acquire companies when situations make
                                    sense to all parties involved in a transaction. We will
                                    consider transactions with value between $3 million and
                                    $75 million and a strong local presence in the community.

                                    Transaction communications - Once a transaction is
                                    finalized, we help clients explain “what it means” to key
                                    stakeholders: employees, customers, suppliers, investors,
                                    community leaders and the media.


                                    Valuations - Our transaction experience makes us a
                                    logical choice for helping companies, boards of directors,
                                    lenders and others understand how your company would
                                    be valued in the current market.

                               For more information about our services, contact us
                               (/contact-us) or download a 2-page summary of our
                               services and team. (PDF)
                               (/images/Tillerman_Exec_Summary.pdf)




                                   59 Baynton NE, Grand Rapids, MI 49503 | (616) 443-8346 |
                                                  Contact Us (/contact-us)



https://tillermanco.com/services                                                                   2/3
6/25/2019                                  ©No.
                      Case 1:19-cv-00529 ECF 2018 Tillerman
                                                1-2           & Co. PageID.60 Page 4 of 4
                                                          Services
                                                    filed 07/02/19




https://tillermanco.com/services                                                            3/3
